Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bird on 05/12/2022.

The application has been amended as follows: 
Claim 1: in lines 10-12, replace 
“where an inner diameter of the first tube is smaller than an inner diameter of the outlet tube and is smaller than an outer diameter of a tube positioned at most outer side among tubes included in the ESI sprayer tube.”,
with ---where an inner diameter of the first tube is smaller than an inner diameter of the outlet tube and such that the tube fixation portion is exposed to the sample liquid from the outlet tube.---
Claim 12: replace claim 12 in it’s entirety with: ---The ESI sprayer tube according to claim 1, further comprising a third tube, the third tube having an inner diameter larger than an outer diameter of the second tube.---
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         
		/BRADLEY R SPIES/                                           Primary Examiner, Art Unit 1777